DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12 line 3 recites that “the second set of uplink resources associated with the first stage” instead of the second stage as recited throughout the claims and specification.  Therefore, the term “first” needs to be changed to “second”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 16, 21-22 and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Takeda et al (US 2018/0352545).
For claim 1, Takeda discloses a method for wireless communication at a user equipment (UE), comprising: receiving one or more signals over one or more component carriers (see at least Fig.1 and/or [0025]-[0026]; the use of at least one or more component carriers (CCs) to at least receive one or more signals and wherein the transmission of at least HARQ-ACK is based on receiving one or more signals (at least [0030])); determining that information associated with a first component carrier of the one or more component carriers failed to be successfully decoded (see at least Figs.2-4 and/or [0029]-[0031]; the use of HARQ-ACK that comprises of ACK when successfully decoding the received signal and NACK when failing to successfully decoding the received signal and wherein the ACK and/or NACK is presented by the HARQ-ACK); transmitting, using a first set of uplink resources, a first stage of feedback, the first stage comprising an acknowledgement or a negative acknowledgement associated with each component carrier of the one or more component carriers (see at least Figs.2A and/or 2.B and/or [0037]; transmitting HARQ-ACK (first stage) using a first set of CCs (first set of uplink resources)); and transmitting, using a second set of uplink resources different than the first set of uplink resources, a second stage of the feedback, the second stage comprising additional feedback information associated with the first component carrier that failed to be successfully decoded or with one or more other component carriers of the one or more component carriers, or a combination thereof (see at least Figs.2A and/or 2.B and/or [0037]; transmitting CSI (second stage: additional feedback information) using a second set of CCs (second set of uplink resources)).
For claim 2, Takeda further discloses wherein the first set of uplink resources are part of a first physical uplink control channel resource and the second set of uplink resources are part of a second physical uplink control channel resource different than the first physical uplink control channel resource (see at least Fig.2A and/or [0037]-[0038]; use of different resources to map the HARQ-ACK and CSI on the PUCCH (at least [0008])).
For claim 5, Takeda further discloses wherein the first set of uplink resources and the second set of uplink resources are part of a same physical uplink control channel resource (see at least [0042]; resources constituting the same PUCCH).
For claim 6, Takeda further discloses wherein the first stage and the second stage are separately encoded (see at least Fig.2B and/or [0040]; separately encoding the HARQ-ACK (first stage) and CSI (second stage)).
For claim 7, Takeda further discloses wherein the first stage and the second stage are jointly encoded (see at least Fig.2A and/or [0038]; joint encoding the HARQ-ACK (first stage) and CSI (second stage)).
For claim 16, Takeda further discloses determining that a physical downlink shared channel of the first component carrier failed to be successfully decoded (see at least Figs.2-4 and/or [0029]-[0031]; the use of HARQ-ACK that comprises of NACK when failing to successfully decoding the received signal and wherein the NACK is presented by the HARQ-ACK), wherein the additional feedback information includes an indication of channel information associated with the physical downlink shared channel of the first component carrier that failed to be successfully decoded (see at least Figs.2A and/or 2.B and/or [0037]; transmitting CSI (second stage: additional feedback information) associated with the HARQ-ACK (NACK)).
For claim 21, Takeda further discloses identifying a first bit size of the first stage based at least in part on a first quantity of physical downlink shared channels scheduled on the one or more component carriers (see at least Figs. 3A/B and/or at least [0050]; HARQ-ACK (first stage) is mapped to resource(s) based on at least bit sequence (first quantity) and treated as a codeword (ACKs/NACKs for scheduled/received PDSCHs) and wherein the codeword or bit sequence is identified by at least bit size (first)); and identifying a second bit size of the second stage based at least in part on a second quantity of negative acknowledgements included in the first stage, wherein transmitting the second stage is based at least in part on identifying the second bit size of the second stage (see at least Figs. 3A/B and/or at least [0050]; CSI (second stage) is mapped to resource(s) based on at least bit sequence (second quantity) and treated as a codeword and wherein the codeword or bit sequence is identified by at least bit size (codeword)).
For claim 22, Takeda further discloses a bit width for the additional feedback information associated with the first component carrier, wherein identifying the second bit size is based at least in part on identifying the bit width (see at least Figs. 3A/B and/or at least [0050]; CSI (second stage) is mapped to resource(s) based on at least bit sequence and treated as a codeword and wherein the codeword or bit sequence (bit width) is identified by at least bit size based on bit width (codeword)).
Claim 29 is rejected for same reasons as claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 23, 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of Yan et al (US 2018/0160423).
For claim 23, Takeda discloses a method for wireless communication at a base station, comprising: transmitting one or more signals over one or more component carriers (see at least Fig.1 and/or [0025]-[0026]; the use of at least one or more component carriers (CCs) to at least transmit/receive one or more signals and wherein the transmission/reception of at least HARQ-ACK is based on receiving one or more signals (at least [0030])); receiving, using a first set of uplink resources, a first stage of feedback, the first stage comprising an acknowledgement or a negative acknowledgement associated with each component carrier of the one or more component carriers (see at least Figs.2-4 and/or [0029]-[0031]; the use/reception of HARQ-ACK that comprises of ACK when successfully decoding the transmitted signal and NACK when failing to successfully decoding the transmitted signal and wherein the ACK and/or NACK is presented by the HARQ-ACK); receiving, using a second set of uplink resources different than the first set of uplink resources, a second stage of the feedback, the second stage comprising additional feedback information associated with a first component carrier associated with a first negative acknowledgement of the first stage (see at least Figs.2A and/or 2.B and/or [0037]; transmitting/receiving CSI (second stage: additional feedback information) using a second set of CCs (second set of uplink resources)).  Takeda discloses all the claimed subject matter with the exception of explicitly disclosing adjusting one or more parameters associated with the first component carrier based at least in part on the additional feedback information included in the second stage (CSI); and transmitting a first signal over the first component carrier based at least in part on adjusting the one or more parameters.  However, Yan discloses adjusting one or more parameters associated with the first component carrier based at least in part on the additional feedback information included in the CSI (second stage); and transmitting a first signal over the first component carrier based at least in part on adjusting the one or more parameters (see at least [0269]-[0270]; the eNB obtains the CSI (second stage) of each (first) carrier so the eNB adjusts scheduling of data transmission (one or more parameters associated with CCs) using the carriers according to the CSI (transmitting at least a first signal over at least the first carrier based on the adjusting)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Yan into the method/apparatus of Takeda for the purpose of at least improving downlink data transmission efficiency.
For claim 25, Takeda further discloses wherein the first set of uplink resources and the second set of uplink resources are part of a same physical uplink control channel resource (see at least [0042]; resources constituting the same PUCCH).
For claim 26, Takeda further discloses wherein the first stage and the second stage are separately encoded (see at least Fig.2B and/or [0040]; separately encoding the HARQ-ACK (first stage) and CSI (second stage)).
Claim 30 is rejected for same reasons as claim 23.
5.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of Yan et al (US 2018/0160423) and further in view of CATT (R1-1902003) submitted in IDS.
For claim 24, Takeda in view of Yan discloses all the claimed subject matter with the exception of explicitly disclosing identifying the first set of uplink resources for the first stage of the feedback; identifying the second set of uplink resources for the second stage of the feedback; and transmitting downlink control information that comprises a first field indicating the first set of uplink resources and a second field indicating the second set of uplink resources, the second field different that than the first field, wherein receiving the first stage and the second stage is based at least in part on transmitting the downlink control information.  However, CATT discloses identifying the first set of uplink resources for the first stage of the feedback; identifying the second set of uplink resources for the second stage of the feedback; and transmitting downlink control information that comprises a first field indicating the first set of uplink resources and a second field indicating the second set of uplink resources, the second field different that than the first field, wherein receiving the first stage and the second stage is based at least in part on transmitting the downlink control information (see at least Pg.7: 7th paragraph; identifying different uplink resources (first and second) for HARQ-ACK (first stage) and CSI (second stage) and indicating respective uplink resource (first and second) corresponding to respective/different field (first/second field) in DCI (downlink control information) and wherein the resources (first and second) are different (at least separated resources) and receiving/transmitting the HARQ-ACK (first stage) and CSI (second stage) are based on the DCI).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of CATT into the method/apparatus of Takeda in view of Yan for the purpose of at least identifying/scheduling appropriate UCI resources in order to transmit/receive proper feedback(s).
6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of CATT (R1-1902003) submitted in IDS.
For claim 3, Takeda discloses all the claimed subject matter with the exception of explicitly disclosing identifying the first set of uplink resources for the first stage of the feedback based at least in part on second information included in a first field of downlink control information, wherein transmitting the first stage is based at least in part on identifying the first set of uplink resources; and identifying the second set of uplink resources for the second stage of the feedback based at least in part on third information included in a second field of the downlink control information different than the first field, wherein transmitting the second stage is based at least in part on identifying the second set of uplink resources.  However, CATT discloses identifying the first set of uplink resources for the first stage of the feedback based at least in part on second information included in a first field of downlink control information, wherein transmitting the first stage is based at least in part on identifying the first set of uplink resources; and identifying the second set of uplink resources for the second stage of the feedback based at least in part on third information included in a second field of the downlink control information different than the first field, wherein transmitting the second stage is based at least in part on identifying the second set of uplink resources (see at least Pg.7: 7th paragraph; identifying different uplink resources (first and second) for HARQ-ACK (first stage) and CSI (second stage) and indicating respective uplink resource (first and second) corresponding to respective/different field (first/second field) in DCI (downlink control information) and wherein the resources (first and second) are different (at least separated resources) and receiving/transmitting the HARQ-ACK (first stage) and CSI (second stage) are based on the DCI).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of CATT into the method/apparatus of Takeda for the purpose of at least identifying/scheduling appropriate UCI resources in order to transmit/receive proper feedback message(s).
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of NTT (R1-1720819) submitted in IDS.
For claim 4, Takeda further discloses identifying the first set of uplink resources for the first stage of the feedback, wherein transmitting the first stage is based at least in part on identifying the first set of uplink resources (see at least Figs.2A/B and at least [0037]; identifying the first uplink resources corresponding to HARQ-ACK (first stage) and transmitting HARQ-ACK (first stage) based on the identifying), and wherein transmitting the second stage is based at least in part on identifying the second set of uplink resources (see at least Figs.2A/B and at least [0037]; identifying the second uplink resources corresponding to CSI (second stage) and transmitting CSI (second stage) based on the identifying).  Takeda discloses all the claimed subject matter with the exception of explicitly disclosing identifying the second set of uplink resources for the second stage of the feedback based at least in part on a resource offset relative to the first set of uplink resources, and wherein the resource offset comprises a constant slot resource, a constant offset in both a time resource and a frequency resource, a dynamic offset in both the time resource and the frequency resource configured by a radio resource control message, or a dynamic offset in both the time resource and the frequency resource configured by downlink control information, or a combination thereof.  However, NTT discloses identifying the second set of uplink resources for the second stage of the feedback based at least in part on a resource offset relative to the first set of uplink resources, and wherein the resource offset comprises a constant slot resource, a constant offset in both a time resource and a frequency resource, a dynamic offset in both the time resource and the frequency resource configured by a radio resource control message, or a dynamic offset in both the time resource and the frequency resource configured by downlink control information, or a combination thereof (see at least section 2.3; use of Beta_offset for HARQ-ACK (first stage) and CSI (second stage) for resource (first/second resource) mapping/identification relative to each other since at least same set of offsets can be used for HARQ-ACK and CSI) and wherein the offset can be either semi-static (constant) or dynamic configured by DCI).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of NTT into the method/apparatus of Takeda for the purpose of at least identifying/scheduling appropriate UCI resources in order to transmit/receive proper feedback message(s).
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of Palanki et al (US 9,009,573).
For claim 8, Takeda discloses all the claimed subject matter with the exception of explicitly disclosing determining that a size of information for the first stage and the second stage is less than an upper limit of a size of the first set of uplink resources and the second set of uplink resources allocated for transmitting the first stage and the second stage; and appending one or more bits to the information for the first stage and the second stage based at least in part on determining that the size is less than the upper limit, wherein transmitting the second stage is based at least in part on appending the one or more bits to the information for the first stage and the second stage.  However, Palanki discloses determining the bit-size of control data (HARQ-ACK (first stage) and CSI (second stage)) and when the size is less than the size threshold (upper limit), one or more bits are appended to the information of the control data (HARQ-ACK (first stage) and CSI (second stage)) and transmitting the modified control data (control data (HARQ-ACK (first stage) and CSI (second stage)) with the appended bits) (see at least col.14 lines 14-18 and lines 41-44).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Palanki into the method/apparatus of Takeda for the purpose of at least appending more data bits to the messages when the size is too small in order to at least satisfy the messages size requirement and/or appending extra/additional information if available.
9.	Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of Wu et al (US 2021/0036756).
For claim 9, Takeda discloses all the claimed subject matter with the exception of explicitly disclosing determining that a size of information for the first stage and the second stage exceeds an upper limit of a size of the first set of uplink resources and the second set of uplink resources allocated for transmitting the first stage and the second stage; and compressing the additional feedback information of the second stage based at least in part on determining that the size exceeds the upper limit, wherein transmitting the second stage is based at least in part on compressing the additional feedback information.  However, Wu discloses determining that a size of information for the payload of the feedback components (first stage and the second stage) exceeds an upper limit of a size of bits corresponding resources allocated for transmission (the first set of uplink resources and the second set of uplink resources allocated for transmitting the first stage and the second stage) (see at least [0078]; if size exceeds a limit); and compressing the payload of the feedback (the additional feedback information of the second stage) based at least in part on determining that the size exceeds the upper limit (see at least [0078]; compressing the payload of the feedback based on size exceeding a limit), wherein transmitting the CSI (second stage) is based at least in part on compressing the CSI (additional feedback information) (see at least [0073]; reporting the compressed CSI).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wu into the method/apparatus of Takeda for the purpose of at least saving bandwidth and/or network resources.
For claims 10-11, Takeda further discloses wherein the first set of uplink resources and the second set of uplink resources are part of a same physical uplink control channel resource (see at least [0042]; resources constituting the same PUCCH).  Takeda discloses all the claimed subject matter with the exception of explicitly disclosing when a size of the second set of uplink resources for the second stage is less than or equal to an upper limit, determining that a second size of the additional feedback information of the second stage exceeds the upper limit of the second set of uplink resources; and compressing the additional feedback information of the second stage based at least in part on determining that the second size exceeds the upper limit of the second set of uplink resources, wherein transmitting the second stage is based at least in part on compressing the additional feedback information.  However, Wu discloses determining that a size of information for the payload of the feedback components (second stage) exceeds an upper limit of a size of bits corresponding resources allocated for transmission (the second set of uplink resources allocated for transmitting the second stage) (see at least [0078]; if size exceeds a limit); and compressing the payload of the feedback (the additional feedback information of the second stage) based at least in part on determining that the size exceeds the upper limit (see at least [0078]; compressing the payload of the feedback based on size exceeding a limit), wherein transmitting the CSI (second stage) is based at least in part on compressing the CSI (additional feedback information) (see at least [0073]; reporting the compressed CSI).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wu into the method/apparatus of Takeda for the purpose of at least saving bandwidth and/or network resources. 
For claim 12, Takeda further discloses wherein the first stage and the second stage are separately encoded (see at least [0040]; separately encoding the HARQ-ACK (first stage) and CSI (second stage)), and wherein the first set of uplink resources associated with the first stage and the second set of uplink resources associated with the first stage are partitioned in the physical uplink control channel resource on a resource block basis, a resource element basis, or a symbol basis (see at least Fig.4A/B; partitioning the resources based on at least on a resource block or element basis).
For claim 14, Takeda further discloses selecting the same physical uplink control channel resource for transmitting the first stage and the second stage based at least in part on a second upper limit for a total size of the first stage and the second stage (see at least [0091]; selecting same PUCCH when total of size of HARQ-ACK (firs stage) and CSI (second stage) is less than the maximum payload (based on a second upper limit), wherein transmitting the second stage is based at least in part on selecting the same physical uplink control channel resource (see at least Fig.6A/B; same PUCCH).
10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of Wu et al (US 2021/0036756) and further in view of Palanki et al (US 9,009,573).
For claim 13, Takeda further discloses wherein the first stage and the second stage are jointly encoded (see at least Fig.2A and/or [0038]; joint encoding the HARQ-ACK (first stage) and CSI (second stage)).   Takeda in view of Wu discloses all the claimed subject matter with the exception of explicitly disclosing determining that a second size of the additional feedback information of the second stage is less than the upper limit of the second set of uplink resources; and appending one or more bits to the additional feedback information for the second stage based at least in part on determining that the second size is less than the upper limit, wherein transmitting the second stage is based at least in part on appending the one or more bits to the additional feedback information for the second stage.  However, Palanki discloses determining the bit-size of control data (CSI (second stage)) and when the size is less than the size threshold (upper limit), one or more bits are appended to the information of the control data (CSI (second stage)) and transmitting the modified control data (control data (CSI (second stage)) with the appended bits) (see at least col.14 lines 14-18 and lines 41-44).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Palanki into the method/apparatus of Takeda in view of Wu for the purpose of at least appending more data bits to the messages when the size is too small in order to at least satisfy the messages size requirement and/or appending extra/additional information if available.
11.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of Yan et al (US 2018/0160423) and further in view of Palanki et al (US 9,009,573).
For claim 27, Takeda further discloses wherein the first stage and the second stage are jointly encoded (see at least Fig.2A and/or [0038]; joint encoding the HARQ-ACK (first stage) and CSI (second stage)). Takeda in view of Yan discloses all the claimed subject matter with the exception of explicitly disclosing determining that a size of information for the first stage and the second stage is less than an upper limit of a size of the first set of uplink resources and the second set of uplink resources allocated for transmitting the first stage and the second stage, wherein receiving the second stage comprises receiving the additional feedback information that has been appended.  However, Palanki discloses determining the bit-size of control data (HARQ-ACK (first stage) and CSI (second stage)) and when the size is less than the size threshold (upper limit), one or more bits are appended to the information of the control data (HARQ-ACK (first stage) and CSI (second stage)) and receiving the modified control data (control data (HARQ-ACK (first stage) and CSI (second stage)) with the appended bits) (see at least col.14 lines 14-18 and lines 41-44).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Palanki into the method/apparatus of Takeda in view of Yan for the purpose of at least appending more data bits (additional information) to the messages when the size is too small in order to at least satisfy the messages size requirement and/or appending extra/additional information if available.
12.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of Yan et al (US 2018/0160423) and further in view of Wu et al (US 2021/0036756).
For claim 28, Takeda in view of Yan discloses all the claimed subject matter with the exception of explicitly disclosing determining that a size of information for the first stage and the second stage exceeds an upper limit of a size of the first set of uplink resources and the second set of uplink resources allocated for transmitting the first stage and the second stage, wherein receiving the second stage comprises receiving the additional feedback information that has been compressed.  However, Wu discloses determining that a size of information for payload of the feedback components (the first stage and the second stage) exceeds an upper limit of a size of the bits corresponding resources allocated for transmission (first set of uplink resources and the second set of uplink resources allocated for transmitting the first stage and the second stage) (see at least [0078]; if size exceeds a limit), wherein receiving the CSI (second stage) comprises receiving the CSI (additional feedback information) that has been compressed (see at least [0078]; compressing the payload of the feedback based on size exceeding a limit and/or at least [0073]; reporting/receiving the compressed CSI).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wu into the method/apparatus of Takeda in view of Yan for the purpose of at least saving bandwidth and/or network resources.
13.	Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of Xu et al (US 2009/0221289).
For claim 15, Takeda discloses all the claimed subject matter with the exception of explicitly disclosing determining that downlink control information for the first component carrier failed to be detected, wherein the additional feedback information includes an indication that the downlink control information for the first component carrier failed to be detected.  However, Xu discloses the encoding of uplink control information (additional feedback information) to include DTX indicator corresponding to a downlink control channel (downlink control information) that is determined to have been unsuccessfully decoded (failed to be detected) (see at least [0014]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Xu into the method/apparatus of Takeda for the purpose of at least facilitating signaling and detection of DTX in a wireless communication environment. 
For claim 17, Xu further discloses wherein the encoding of uplink control information (additional feedback information) comprises: a first indicator that indicates whether downlink control information for the first component carrier failed to be detected (see at least [0014]; DTX indicator corresponding to a downlink control channel (downlink control information) that is determined to have been unsuccessfully decoded (failed to be detected)); and a second indicator that indicates channel information about a physical downlink shared channel of the first component carrier (see at least [0014]; CQI and wherein also at least claim 20 discloses the multiplexing of DTX and CQI in an uplink control channel subframe ((additional feedback information).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Xu into the method/apparatus of Takeda for the purpose of at least multiplexing DTX and CQI feedback information to facilitate signaling and detection of combined DTX and CQI in a wireless communication environment in order to at least save time and/or bandwidth and/or network resources.
For claim 18, Xu further discloses wherein the channel information comprises channel state information, channel quality information, precoder information, beam refinement information, or a combination thereof (see at least [0014]; CQI).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Xu into the method/apparatus of Takeda for the purpose of at least multiplexing DTX and CQI feedback information to facilitate signaling and detection of combined DTX and CQI in a wireless communication environment in order to at least save time and/or bandwidth and/or network resources.
14.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2018/0352545) in view of Fujishiro et al (US 2017/0325277) and Luo et al (US 2011/0280164).
For claims 19-20, Takeda discloses all the claimed subject matter with the exception of explicitly disclosing a first mode for reporting the feedback and a second mode for reporting the feedback different than the first mode, the first mode comprising transmitting the first stage of the feedback, and the second mode comprising transmitting the first stage of the feedback and the second stage of the feedback, wherein transmitting the second stage is based at least in part on operating in the second mode.  However, Fujishiro discloses a first mode for reporting the feedback (see at least [0274]-[0277]; a first mode that comprises reporting the feedback as HARQ-only feedback) and a second mode for reporting the feedback different than the first mode (see at least [0274]-[0277]; a second mode that comprises reporting the feedback as both HARQ and CSI feedback that is different than the first mode), the first mode comprising transmitting the first stage of the feedback (see at least [0274]-[0277]; a first mode that comprises reporting the feedback as HARQ-only feedback), and the second mode comprising transmitting the first stage of the feedback and the second stage of the feedback, wherein transmitting the second stage is based at least in part on operating in the second mode (see at least [0274]-[0277]; a second mode that comprises reporting the feedback as both HARQ and CSI feedback).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Fujishiro into the method/apparatus of Takeda for the purpose of at least having a flexible feedback system that provides different feedback modes based on respective requirement(s)/need(s) in order to at least achieve a specific performance and/or solve a specific matter.  Takeda in view of Fujishiro discloses all the claimed subject matter with the exception of explicitly disclosing receiving a downlink control message that indicates that the first component carrier of the one or more component carriers operates in a first mode and that the second component carrier operating in the second mode, wherein the feedback for the first component carrier operating in the first mode is built using a first downlink assignment index and the feedback for the second component carrier operating in the second mode is built using a second downlink assignment index different than the first downlink assignment index.  However, Luo discloses the use of DCI (downlink control message) that indicates at least resource assignment (first and second CCs) (see at least [0027]) and wherein the DCI also includes a multi-bit DAI (at least different first and second downlink assignment indexes) that determines the accurate feedback payload and thus determine the appropriate/different format of feedback including PUCCH format selection (first/second modes) (see at least [0075]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Luo into the method/apparatus of Takeda in view of Fujishiro, by using different DAIs to indicate the respective feedback mode (first (HARQ-only feedback) mode or second (both HARQ and CSI feedback) mode) using the appropriate assigned resources (first and second CCs), for the purpose of at least improving feedback transmission efficiency by having a flexible feedback system that provides different feedback modes based on respective requirement(s)/need(s).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467